United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.G., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Quantico VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0871
Issued: November 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 18, 2019 appellant filed a timely appeal from an October 29, 2018 merit decision
and a February 28, 2019 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a right wrist
condition causally related to his March 30, 2017 employment injury; and (2) whether OWCP

1
Appellant filed a timely request for oral argument, pursuant to 20 C.F.R. § 201.5(b). After exercising its
discretion, the Board by July 20, 2020 order denied his request, noting that his arguments on appeal could be
adequately addressed in a Board decision based on a review of the case record. Order Denying Request for Oral
Argument, Docket No. 19-0871 (issued July 20, 2020).
2

5 U.S.C. § 8101 et seq.

properly denied appellant’s request for reconsideration of the merits of his claim pursuant to
5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 3, 2017 appellant, then a 39-year-old criminal investigator, filed a traumatic
injury claim (Form CA-1) alleging that on March 30, 2017 he developed a loss of feeling and
weakness in his right hand due to using a thumb throttle to drive a snowmobile and pain in his left
wrist while in the performance of duty. He did not stop work.
An unsigned report dated April 5, 2017 noted that appellant sought medical treatment for
his right hand weakness and dysfunction. He was diagnosed with right hand weakness after
training to drive a snowmobile.
In an April 19, 2017 development letter, OWCP advised appellant of the deficiencies of
his claim. It requested additional factual and medical evidence and provided a questionnaire for
his completion. OWCP afforded appellant 30 days to respond.
On April 27, 2017 the employing establishment reported that appellant was engaged in
official duties when the injury occurred. He was operating a snowmobile while engaged in
training.
By decision dated May 24, 2017, OWCP denied appellant’s claim finding that he had not
established the factual aspect of his claim as he did not respond to the development questionnaire.
On April 18, 2018 appellant requested reconsideration of the May 24, 2017 decision and
submitted additional evidence. He provided a narrative statement and noted that he was operating
a snowmobile during employing establishment training exercises on March 31, 2017.
Appellant also provided witness statements from M.F., a special agent, and R.H. and A.L.,
supervisory special agents, asserting that on March 31, 2017 the employing establishment engaged
in job-required cold-weather mobility training, which included snowmobile operations. He
operated a snowmobile for over seven hours through arduous terrain and extreme environmental
conditions which required constant manipulation of the controls including the throttle on the right
handgrip. Appellant informed his coworkers that he was experiencing significant pain and reduced
range of motion in his right hand.
Appellant subsequently resubmitted the April 5, 2017 note diagnosing right hand weakness
signed by Dr. Kevin E. Peltier, a Board-certified orthopedic surgeon.
Appellant also provided excerpts from internet publications regarding compression
neuropathies.
By decision dated May 9, 2018, OWCP affirmed, as modified, its March 24, 2017 decision.
It found that the March 30, 2017 incident occurred as alleged, however, appellant had not
submitted medical evidence containing a medical diagnosis in connection with the accepted
employment incident.

2

On July 27, 2018 appellant requested reconsideration of the May 9, 2018 decision. He
provided a June 27, 2018 note from Dr. Peltier which diagnosed posterior interosseous nerve (PIN)
and anterior interosseous nerve (AIN) palsies. Dr. Peltier found that appellant had gross weakness
in his right hand after prolonged operation of a snowmobile and noted that prolonged holding of a
throttle with vibration caused a radial nerve palsy. He determined that appellant’s condition had
returned to normal.
On June 21, 2017 appellant underwent electromyogram and nerve conduction velocity
(EMG/NCV) studies which demonstrated mild slowing of the right median nerve across the wrist.
By decision dated October 29, 2018, OWCP denied modification of its prior decision.
On January 7, 2019 appellant requested reconsideration of the October 29, 2018 decision.
He summarized Dr. Peltier’s June 27, 2018 report.
By decision dated February 28, 2019, OWCP denied appellant’s request for reconsideration
of the merits of his claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.6 The second component is whether the employment incident caused a personal injury.7
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.M., Docket No. 19-0380 (issued June 26, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

7

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

3

opinion evidence.8 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factor(s) identified by the employee.9 The weight of the medical evidence
is determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.10
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
In support of his claim, appellant submitted a June 27, 2018 note from Dr. Peltier which
diagnosed right PIN and AIN palsies. Dr. Peltier found that appellant had gross weakness in his
right hand after prolonged operation of a snowmobile and noted that prolonged holding of a throttle
with vibration caused a radial nerve palsy.
Dr. Peltier recounted an accurate history of injury and an opinion regarding causal
relationship in his June 27, 2018 note. Contrary to OWCP’s findings, he provided diagnoses of
PIN and AIN palsies. Dr. Peltier noted the specific employment duties of prolonged operation of
the thumb throttle of a snowmobile and found that the vibrations caused a radial nerve palsy.
As the medical evidence of record establishes a diagnosed condition, the case must be
remanded for consideration of the medical evidence with regard to the issue of causal relationship.
Following any further development deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.11

8

S.A., Docket No. 18-0399 (issued October 16, 2018); Robert G. Morris, 48 ECAB 238 (1996).

9

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345 (1989).
10

D.R., Docket No. 19-0954 (issued October 25, 2019); James Mack, 43 ECAB 321 (1991).

11

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

4

ORDER
IT IS HEREBY ORDERED THAT the February 28, 2019 and October 29, 2018
decisions of the Office of Workers’ Compensation Programs are set aside and the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: November 9, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

